Title: From Thomas Jefferson to C. W. F. Dumas, 3 November 1788
From: Jefferson, Thomas
To: Dumas, Charles William Frederick



Dear Sir
Paris Nov. 3. 1788.

I have duly received your favors of the 10th. and 23d. of Octob. and sincerely sympathize with you on your sufferings, without being able to relieve them. Nor can I even conjecture what Congress will decide as to the Brussels proposition. I should be puzzled myself to suggest any thing better at this moment.
You have doubtless heard that N. Carolina has thought it best to propose amendments to the new constitution before acceding to it. She has no disposition to separate from the Union, even if no amendments be made, as she has not come to a negative decision, but left the matter open. So many states have desired alterations that I suppose those will be made in which almost all have agreed. A bill of rights will comprehend most of them. In the mean time the new government will go on.
The Notables meet at Versailles the day after tomorrow, to decide on the composition and convocation of the states general. Till the states shall meet this country will probably not take any measure which may engage it in a war. In the mean time the king of Prussia seems itching to be engaged. He calculates only on the torpitude of the present moment in which France is. He does not  seem to take into the account the difference between his head and the late king’s.This may be equal perhaps to half his army. I have the honor to be with great esteem & attachment Dear Sir Your most obedt. humble servt.,

Th: Jefferson

